Title: John Paul Jones to the Commissioners, 16 May 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest 16th May 1778
     
     As there is an appearance that the Sales of the Rangers prizes will be greatly protracted thro’ the claims of the Admiralty here—I have been under the necessity of drawing on you this day a Bill at five days sight in favor of Monsieur Bersolle for Twenty four thousand Livers—which I mean to distribute among the brave Officers and Men to whom I owe my late Success. It is but reasonable that they should be furnished with the means of procuring little comforts and necessaries of Life for themselves—— and the intrests of the Service as well as the claims of Humanity and Justice plead in behalf of their Wives and helpless Families who are now unprovided in America, and will naturally expect a Supply of Cloathing &ca. by the Drake.
     You may expect a circumstantial Account of every transaction respecting the Ranger in a day or two—Meantime my unsettled situation must be my Apology.
     It may not be amiss to add that upon recollection I do not conceive that France has any power to give up American prisoners while they remain on board of American Ships and are not suffered to come ashore. I have the honor to be with much Esteem and Respect, Gentlemen Your very Obliged very Obedient very humble Servant
     
      John Paul Jones
     
    